Citation Nr: 0010722	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  92-53 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

1.  Entitlement to service connection for paranoid 
schizophrenia.

2.  Entitlement to an increased rating for depressive 
neurosis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from March 1963 to 
March 1965.  This appeal was initially before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board remanded this case on two prior occasions for 
additional development.  


FINDINGS OF FACT

The appellant failed to report for scheduled VA examination, 
without good cause.


CONCLUSIONS OF LAW

1.  The claim for service connection for paranoid 
schizophrenia is denied.  38 C.F.R. § 3.655 (1999).

2.  The claim for an increased rating for depressive neurosis 
is denied.  38 C.F.R. § 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In our prior remand, the Board requested that the appellant 
be scheduled for an examination, preferably by two 
psychiatrists, and that the examiner(s) address various 
questions raised by the Board.  A VA psychiatric examination 
was scheduled for November 1997, and the appellant was 
notified of this in October 1997.  However, he failed to 
report for the examination.  The evidence of record indicates 
that he was incarcerated at the time of the VA examination, 
and that he was later convicted of a felony and sentenced to 
life in prison. 

In such circumstances, federal regulations stipulate the 
following:
 
 (a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  38 C.F.R. § 
3.655.
 
 The Board's decision is controlled by 38 C.F.R. § 3.655(b) 
which states the following:
 
(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

3.160 Status of claims. 
The following definitions are applicable 
to claims for pension, compensation, and 
dependency and indemnity compensation.  
(a) Informal claim.  See § 3.155 . 
(b) Original claim.  An initial formal 
application on a form prescribed by the 
Secretary. (See §§ 3.151, 3.152). 

It appears that the appellant was in pretrial confinement at 
the time of the VA examination, that he was later convicted 
of a felony, and that he will be incarcerated for life as a 
result of this conviction.  The Board does not find the 
appellant's wrongful conduct which resulted in pretrial 
confinement and a life sentence "good cause" within the 
meaning of the regulation in this case.  Accordingly, given 
the circumstances in this case and pursuant to federal 
regulations, the Board concludes that the claims must be 
denied.  Since the claim for service connection for 
schizophrenia was not an initial formal application on a form 
prescribed by the Secretary, the claim was not the original 
compensation claim.


ORDER

Entitlement to service connection for paranoid schizophrenia 
is denied.  Entitlement to an increased rating for depressive 
neurosis is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

